Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This application, filed September 14, 2020, is a reissue of U.S. Patent 10,183,281 (hereafter the '281 patent), which issued from U.S. application Serial No. 15/341,715 (the ‘714 application) with claims 1-8 on January 22, 2019.  The ‘281 patent is a continuation of U.S. application Serial No. 14/753,623 (the ‘623 application) filed June 29, 2015, now U.S. Patent 9,643,163 (the ‘163 patent).

Non-Compliant Amendment
The amendments to the claims filed 11/09/2022 is improper.  The amendment does not comply with 37 CFR 1.173 which sets for the manner of making amendments in reissue applications.  While the improper amendments have been entered and considered, a supplemental paper correctly amending the reissue application is required with Applicant’s next response.  An amendment filed after final rejection that fails to comply with 37 CFR 1.173 will not be entered.
	The material deleted by brackets in new claims 13 and 17 should not be present in the claims because all changes in the reissue are made vis-à-vis the original patent, and not in comparison to the prior amendment.  See MPEP 1453(V)(D).
Scope of Claims
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 1-3, 5, 7, 8, 13 and 16-20 directed to a transesterification catalyst, a compound, a biodiesel fuel product, a method of facilitating a transesterification reaction, and a reusable transesterification catalyst.  Claims 1, 13, 16 and 17, as presented in the non-compliant amendment of 11/09/2022, are independent and representative.
1. (Twice Amended)  A transesterification catalyst comprising a double metal salt, wherein the double metal salt has the formula ZxQy(PO4)nH2O where x is a rational number in the range from 0.5 to 4, y is a rational integer in the range from 2 to 8, and n is a rational integer in the range from 4 to 8, and wherein the [the] double metal salt comprises a first metal phosphate where the metal is Z with the metal selected from the group consisting of potassium, sodium and lithium and a second metal phosphate where the metal is Q with the metal selected from the group consisting of calcium, magnesium and barium, wherein the transesterification catalyst has an active surface area greater than 20 m2/gm.

13. (New, Amended) A compound having the formula: [ZxQy(PO4)nH20] ZxQy(PO4)nH2O, wherein: Z is selected from the group consisting of potassium, sodium and lithium, Q is selected from the group consisting of calcium, magnesium and barium, x is a rational number in the range from 0.5 to 4, y is a rational integer in the range from 2 to 8, n is a rational integer in the range from 4 to 8, and wherein the compound is a transesterification catalyst and the compound is insoluble in its reaction media.

16. (New, Amended)  A transesterification catalyst comprising a double metal salt, wherein the double metal salt has the formula ZxQy(PO4)nH2O where x is a rational number in the range from 0.5 to 4, y is a rational integer in the range from 2 to 8, and n is a rational integer in the range from 4 to 8, wherein the double metal salt comprises a first metal phosphate with the metal is Z selected from the group consisting of sodium, potassium and lithium and a second metal phosphate with the metal is Q selected from the group consisting of calcium, magnesium and barium, and wherein the transesterification catalyst has an average pore diameter in the range from 1-10 nanometers.

17. (New, Amended)  A reusable transesterification catalyst comprising a double metal salt having the formula [ZxQy(PO4)nH20] ZxQy(PO4)nH2O, wherein: Z consists of potassium, Q consists of calcium, x is a rational number in the range from 0.5 to 4, y is a rational integer in the range from 2 to 8, and n is a rational integer in the range from 4 to 8; and wherein no leaching of metal ions from the catalyst into a transesterification reactant mixture occurs, and the catalyst is capable of being separated from transesterification reactants and products and reused, wherein the transesterification catalyst is supported on a ceramic substrate, and wherein the transesterification catalyst has an average pore diameter in the range from 1-10 nanometers and an active surface area greater than 20 m2/gm.

Claims 1 and 16 recite “A transesterification catalyst”.  Similarly, claim 17 recites “A reusable transesterification catalyst”.  Claim 13 recites “wherein the compound is a transesterification catalyst”.  According to the ‘281 patent specification, the recited compound, i.e., ZxQy(PO4)nH2O, is the transesterification catalyst.  In particular, the paragraph bridging cols. 3-4 of the ‘281 patent specification states (emphasis added):
According to the various illustrative embodiments provided herein, the presently disclosed transesterification catalyst is a solid, heterogeneous compound having the general formula ZxQy(PO4)nH2O, where Z is selected from Group 1 metals including potassium, sodium and lithium, Q is selected from Group 2 metals including calcium, magnesium and barium, x is a rational number in the range from 0.5 to 4, y is a rational integer in the range from 2 to 8, and n is a rational integer in the range from 4 to 8. M can be any ceramic substrate such as, for example, zirconia, silica, alumina, or combinations thereof. The Group 1 and Group 2 alkali metals form a double metal salt catalyst, the phosphate (PO4)n makes it insoluble and the ceramic provides the solid support, in certain illustrative embodiments.

Claim 2 and its dependent claim 5 are product-by-process claims.  As set forth in MPEP 2113, “’[t]he Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature’ than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)”.

Claim Rejections - 35 USC § 251
Claims 1-3, 5, 7, 8, 13, 16 and 18-20 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
During prosecution of the ‘281 patent in the ‘715 application, Applicant presented the following independent claim 21 in the preliminary amendment filed 11/02/2016:

    PNG
    media_image1.png
    141
    661
    media_image1.png
    Greyscale

In response to prior art rejections, claim 21 was amended as follows in the amendment filed 08/07/2017:

    PNG
    media_image2.png
    229
    500
    media_image2.png
    Greyscale

With respect to the prior art relied upon to reject claim 21, Applicant argued the following in the accompanying Remarks filed 08/07/2017:

    PNG
    media_image3.png
    537
    550
    media_image3.png
    Greyscale

Claim 21 ultimately issued as claim 1 of the ‘281 patent.
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis.  In North America Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restates this test as follows:
1) determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
2) determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
3) determine whether the reissue claims were materially narrowed in other aspects, so that the claims may not have been enlarged, and hence avoid the recapture rule.
As to step 1, reissue claims 1-3, 5, 7, 8, 13, 16 and 18-20 are broader than issued claim 1 at least because the metal of the first metal phosphate, i.e., the metal “Z”, can now be potassium, and the metal of the second metal phosphate, i.e., the metal “Q”, can now be magnesium in reissue claims 1-3, 5, 7, 8, 13, 16 and 18-20, whereas in issued claim 1 the metal of the first metal phosphate is limited to sodium and lithium, and the metal of the second metal phosphate is limited to calcium or barium.
As to step 2, the broader aspects of the reissue claims relate to subject matter surrendered in the ‘715 application to secure the ‘281 patent.  With respect to reissue claims 1-3, 5, 7, 8, 13, 16 and 18-20 and as seen above, in response to prior art rejections, potassium was removed from Z, magnesium was removed from Q, and Applicant noted that claims 21 and 22 were amended so that Z is selected from the group consisting of sodium and lithium, and Q is selected from the groups consisting of calcium and barium.  In fact, Applicant noted that magnesium was removed from the claim, and specifically argued that Small and Kumar contain magnesium.
As to step 3, reissue claims 1-3, 5, 7, 8, 13, 16 and 18-20 have not been materially narrowed in other respects so as to substantially avoid recapture.  The newly  added limitations, i.e., that the transesterification catalyst “has an active surface area greater than 20 m2/gm” in claim 1, that “the compound is insoluble in its reaction media” in claim 13, and that the transesterification catalyst “has an average pore diameter in the range from 1-10 nanometers” in claim 16 are unrelated to the surrender generating limitation, i.e., are unrelated to the recited metals for Z and Q.  Accordingly, there is recapture.  See MPEP 1412.02(III)(B)(I).

Claim Rejections - 35 USC §§ 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al, “Phase assemblage study and cytocompatibility property of heat treated potassium magnesium phosphate-silicate ceramics,” J. Mater. Sci.: Mater. Med., (2009), 20:1689-1695 (hereinafter “Kumar”).
Kumar teaches MgKPO4·6H2O (section 2.1 on p. 1690), which reads on the claimed transesterification catalyst. 
The limitation in claim 13 that “the compound is insoluble in its reaction media” is inherent in Kumar’s MgKPO4·6H2O compound because Kumar’s compound is the same compound as here claimed.  "Products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lourer et al, “Powder Diffraction Data of Potassium Calcium Phosphate KCaPO4·H2O,” Vol. 2, issue 4, Dec. 1987, pp. 253-254 (hereinafter “Lourer”).
Lourer teaches loose powder of KCaPO4·H2O (see entire document), which reads on the claimed transesterification catalyst.
The limitation in claim 13 that “the compound is insoluble in its reaction media” is inherent in Lourer’s KCaPO4·H2O compound because Lourer’s compound is the same compound as here claimed.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Nabaphite Mineral Date,” https://web.archive.org/web/20120111013809/http://www.webmineral.com/data/Nabaphite.shtml, 2012 (hereinafter “Nabaphite”).
Nabaphite teaches NaBaPO4·9H2O (see entire document), which reads on the claimed transesterification catalyst.
The limitation in claim 13 that “the compound is insoluble in its reaction media” is inherent in Nabaphite’s NaBaPO4·9H2O compound because Nabaphite’s compound is the same compound as here claimed.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chauhan et al, “Growth and characterization of struvite-Na crystals,” Journal of Crystal Growth, 401, 2014, pp. 221-226 (hereinafter “Chauhan”).
Chauhan teaches NaMgPO4·7H2O (see Abstract), which reads on the claimed transesterification catalyst.
The limitation in claim 13 that “the compound is insoluble in its reaction media” is inherent in Chauhan’s NaMgPO4·7H2O compound because Chauhan’s compound is the same compound as here claimed.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 3,658,549 to Geiersberger et al (hereinafter “Geiersberger”).
Geiersberger teaches CaNaPO4 in water (Example I at col. 2), which reads on the claimed transesterification catalyst.
The limitation in claim 13 that “the compound is insoluble in its reaction media” is inherent in Geiersberger’s CaNaPO4 compound because Geiersberger’s compound is the same compound as here claimed.

Claims 13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,863,494 to Kang et al (hereinafter “Kang”).
Kang teaches KMgPO4 as a catalyst (see Abstract and col. 4, lines 6-11).  The catalyst is prepared by dissolving magnesium nitrate hydrate, potassium hydroxide and ammonium phosphate in water to obtain an aqueous solution, and then impregnating the aqueous solution into alpha-alumina carrier by incipient impregnation or liquid phase impregnation, followed by drying at 120°C for 10 hours or more (see col. 4, lines 24-37).  The resulting KMgPO4 inherently has water as per the chemical formula in instant claims 13 and 19, particularly in view of the fact that the ‘281 patent’s preparation example calcines at 400-500°C for a minimum of 4 hours (see col. 5, lines 34-43).  Thus, water from Kang’s aqueous solution remains with the KMgPO4 after heating and/or the KMgPO4 picks up moisture from the air.  
The limitation in claims 13 and 19 that “the compound is insoluble in its reaction media” is inherent in Kang’s KMgPO4 compound because Kang’s compound is the same compound as here claimed.
With respect to claim 19, Kang’s KMgPO4 catalyst can be supported on a carrier selected from the group consisting of alpha-alumina, silica, silica-alumina, zirconium oxide, magnesium oxide, magnesium aluminate, calcium aluminate, and zeolite (see col. 3, lines 30-36).  These carriers are ceramic (see col. 3, line 66 through col. 4, line 1 of the ‘281 patent).

Claims 1, 2, 5, 7, 8, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of CN 101314126 A (hereinafter “CN ‘126”).  
All references to CN ’126 are to the machine English translation attached to CN ‘126.
Kang is relied upon for the reasons stated above in Rejection No. 7.  Kang further teaches that the KMgPO4 catalyst is a hydrocarbon steam cracking catalyst for light olefin production (see Abstract and col. 1, lines 13-23).  Kang does not specifically teach that its KMgPO4 catalyst has an active surface area greater than 20 m2/gm as per claim 1 and its dependent claims, or has an average pore diameter in the range from 1-10 nanometers as per claims 16 and 20.  
The ‘281 patent specification does not teach a special process necessary for arriving at the claimed surface area and average pore diameter.
Like Kang, CN ‘126 is directed to a steam cracking catalyst for producing low carbon olefins (see Abstract and 2nd page of the translation).  The catalyst has a specific surface area of 80-300 m2/g and an average pore aperture (diameter) of 8.64 to 17.5 nm (see Abstract and the 3rd page of the translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Kang’s hydrocarbon steam cracking catalyst with an appropriate surface area and pore diameter, such as the surface area and pore diameter here claimed, since these are known catalyst characteristics in the hydrocarbon steam cracking art, as shown by CN ‘126, and so as to perform the hydrocarbon steam cracking.  

Response to Arguments
Applicant's arguments filed November 9, 2022 have been fully considered.
The following rejections have been overcome by Applicant’s amendment or cancellation of the claims: the rejection of claims 9-12, 14 and 15 under 35 USC 251 for lack of any error in obtaining the original patent; the rejection of claims 1-8, 10, 11, 16 and 17 under 35 USC 112(b); and the rejection of claim 6 under 35 USC 112(d).

With respect to the 35 USC 251 rejection for recapture and the prior art rejections, Applicant argues that independent claims 1, 13 and 16 have been amended to address the rejections of the claims (Remarks, pp. 11-13).
However, the claim amendments are unpersuasive.  As noted above, with respect to the recapture rejection, in particular in step 3 of the recapture test, the newly added limitations (i.e., surface area, solubility in reaction media, and pore diameter) are unrelated to the surrendered subject matter, i.e., they are unrelated to the surrendered metals for Z and Q.  Thus, the recapture rejection is maintained.  
With respect to the prior art rejections, the newly added properties, i.e., insolubility in reaction media, surface area and pore diameter, are either inherent in the prior art’s compounds (Rejection Nos. 2 to 7) or rendered obvious further in view of CN ‘126 (Rejection No. 8).

Allowable Subject Matter
Claim 17 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,183,281 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Signed:

/ALAN D DIAMOND/Patent Reexam Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        

/Jerry D Johnson/Patent Reexam Specialist
Central Reexamination Unit 3991 

/Jean C. Witz/Supervisory Patent Reexam Specialist
Central Reexamination Unit 3991